Lundberg Stratton, J.,
dissenting. I respectfully dissent. I believe that a person’s open acknowledgement in a court proceeding that he is a particular child’s father and a court order that he is the natural father of the child should be sufficient to establish that child’s right to inherit from her father.
Despite the fact that William R. Vaughan’s plea acknowledging paternity was made in juvenile court in a proceeding to establish paternity, it was a formal and legal acknowledgement that he was Angel’s father. The effect of such an *550acknowledgement is to create a father/child relationship and an obligation on the part of the father to support and maintain the child until the age of majority. In some cases, once paternity is established with regular child support obligations, the father may also establish regular visitation with the child. The father and child may develop a close, loving relationship throughout their lives. When the probate court refuses to recognize such a close relationship for purposes of establishing the child’s rights of inheritance, this shuts the door of inheritance in the child’s face. To foreclose a child from inheritance through his or her father because a probate court does not recognize the pronouncement of paternity by another state court flies in the face of fairness, justice, and common sense. I also believe the law does not mandate such an absurd result.
I believe that the probate court had the authority and the obligation to take judicial notice of the juvenile court adjudication of paternity. The juvenile court’s journalized entry of April 27, 1981, stated that counsel for Vaughan “withdrew defendant’s previous plea of not guilty and entered a plea of guilty as to the paternity of this child. It is ordered by the Court that defendant is the natural father of complainant’s child, Angel, born on January 16, 1980.” A court may take judicial notice of a judgment rendered by another court within the state. Civ.R. 44.1; Evid.R. 201; Morgan v. Cincinnati (1986), 25 Ohio St.3d 285, 25 OBR 337, 496 N.E.2d 468; Kirshner v. Shinaberry (1989), 64 Ohio App.3d 536, 582 N.E.2d 22. In Ohio, juvenile and probate courts are merely different divisions or subdivisions of the same court. R.C. 2101.01, 2151.07, and 2301.03. In many jurisdictions, the juvenile and probate courts have the same judge. See Section 23, Article IV, Constitution. It is illogical that the probate division of the Cuyahoga County Court of Common Pleas would refuse to acknowledge the adjudication of Angel’s paternity by the juvenile division of the same court so as to establish that child’s entitlement to inherit.
Nevertheless, 'the majority states that the juvenile court lacked statutory authority to determine that Vaughan was Angel’s “natural” father and that, in 1982, only a probate court could adjudicate paternity for inheritance purposes in accordance with former R.C. 2105.18. Yet the majority agrees that a child born out of wedlock may obtain rights of inheritance from the natural father in a number of ways. The plain language of former R.C. 2105.18 did not indicate that it was the exclusive means of establishing an illegitimate child’s right to inherit.
Here, Vaughan entered a plea admitting paternity. Even if the juvenile court’s adjudication of paternity for child support purposes is insufficient for the probate court to establish the right of Angel to inherit from her father, the probate court should have formally accepted Vaughan’s own admission made in a court proceeding. Consequently, I believe that a father’s formal acknowledgement of paternity in a court proceeding and the juvenile court’s order establishing him as the *551natural father should be sufficient to establish the child’s right to inherit from her father. Therefore, I respectfully dissent.
Lester S. Potash and Arlene N. Potash, for appellant, Angel Vaughan.
Hahn, Loeser & Parks and Neil K. Evans, for appellee, Safeco Insurance Company of America.
Valen and Pfeifer, JJ., concur in the foregoing dissenting opinion.